Citation Nr: 1456417	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-44 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for right hallux limitus.

4.  Entitlement to service connection for left hallux limitus.  

5.  Entitlement to service connection for bilateral pes planovalgus (pes planus).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  A right knee disability has not been present at any time during the claim and appeal period.  

2.  A left knee disability has not been present at any time during the claim and appeal period.  

3.  Right hallux limitus has not been present at any time during the claim and appeal period.  

4.  Left hallux limitus has not been present at any time during the claim and appeal period.  

5.  The Veteran had bilateral pes planus prior to entry into active service which was noted on a medical examination report at the time of entry into active service.  

6.  There was no permanent increase in disability of the Veteran's bilateral pes planus.  

CONCLUSIONS OF LAW

1.       The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).  

2.         The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).  

3. The criteria for service connection for right hallux limitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).  

4. The criteria for service connection for left hallux limitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).  

5. The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in August 2008.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in September 2008.  That opinion described the Veteran's knees and feet, among others, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II. Service Connection  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

II.A. Bilateral Knee Condition

The Veteran first filed claims for left and right knee conditions in August 2008, shortly after his separation from service.  There were no allegations specific to a left or right knee disability in the Veteran's application regarding these claims.  

After reviewing the Veteran's statements and the relevant documents of record, the Board concludes that service connection for left and right knee disabilities is not warranted, and the appeal as to these issues must be denied.  

First, turning to the Veteran's service treatment records (STRs), the Veteran reported cracking and buckling of his knees, resulting in pain, in a May 2008 Report of Medical History for separation from active duty.  As a result, the examiner commented that the Veteran had knee pain.  No diagnosis or discussion was provided.  The Board is not aware of any other evidence from service that documents a condition of the Veteran's left or right knee.  

Next, of record is a September 2008 VA examination in which the Veteran reported noise caused by movement in his knees.  Alleging that the condition had existed since 2000, the Veteran reported that he had fallen on his left knee.  He reported joint pain that occurred two times per month, the pain being sharp but relieved by rest.  Examination revealed no weakness, stiffness, swelling, heat, lack of endurance, locking, fatigability, or dislocation.  More specifically, the range of motion values were normal and not limited by pain, fatigue, weakness, or lack of endurance after repetitive use.  

X-rays of the Veteran's left knee revealed good bone texture, no evidence of fracture, smooth and regular articular surfaces, and well-maintained joint space.  The images also indicated that the patella was well-located in the intercondylar notch.  X-rays of the Veteran's right knee revealed the same findings.  Essentially, the x-ray findings of both knees were normal.  Basing his report on these findings and his physical examination, the examiner found no diagnosis for either the right or left knees due to the lack of pathology to render a diagnosis.  

In a statement in support of his notice of disagreement (NOD), the Veteran disagreed with the September 2008 examination report, arguing that there must be damage in his knees that x-rays would not show.  He further alleged that he fell on his knees during recruit training, causing them to swell, but he was told by instructors that it "was better to suck it up and continue."  The Veteran also argued that his knee conditions had onset as a result of eight years of infantry life.  Finally, the Veteran stated that the x-ray testing done in the September 2008 examination was inadequate.  In this regard, the Veteran purports to offer lay opinions regarding the diagnoses of knee disabilities and a nexus between these diagnoses and an in-service injury.  

The Board finds such lay opinions in the present case not competent evidence.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of etiology are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion or diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the Veteran is competent to identify that he suffered from knee pain.  However, the diagnosis of a knee disability and the relating of a knee disability to wear and tear as well as a fall during recruit training, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to left and right knee diagnoses and as to how his service may have caused these diagnoses, are not competent evidence.  Further, the Board finds that the Veteran's statements as to the adequacy of the imaging testing performed on his knees to be not competent evidence, as such a determination takes knowledge and training beyond mere observation.

Essentially, the Board concludes that the preponderance of the evidence is against a finding that the first element of service connection is met.  The evidence does not show that the Veteran currently suffers from either a left or right knee disability.  The Board has considered the Veteran's statements in the September 2009 Form 9 Appeal, in which he alleges he feels pain when crouching to pick up an object and while walking.  The Board has also considered the Veteran's arguments in his NOD and acknowledges that the Veteran is competent to comment on pain in his knees.  However, the Board finds that the September 2008 VA examination to be the most probative evidence as to whether the Veteran has a bilateral knee condition, and this record fails to indicate any disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The VA examiner gathered a detailed history from the Veteran, provided diagnostic tests, and based his findings on the results of these tests.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

Because there has not been a showing of a present disability of the left or right knees, the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for left and right knee disabilities.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B. Bilateral Hallux Limitus

The Veteran filed claims for left and right hallux limitus in August 2008.  There were no allegations specific to the claimed disabilities in the Veteran's application regarding this claim.  

After reviewing the Veteran's statements and the relevant documents of record, the Board concludes that service connection for left and right hallux limitus is not warranted, and the appeal as to these issues must be denied.  

The Board notes that this condition is documented in the Veteran's STRs.  March, April, and May 2001 podiatry notes document the Veteran presenting with bilateral feet pain.  In March 2001, the Veteran presented with bilateral forefoot pain.  He reported that he had suffered from this pain for 3 years but that the pain had increased for the previous six weeks.  The attending physician diagnosed the Veteran with multiple tylomas due to hallux limitus and pes planovalgus leading to metatarsalgia.  Treatment notes from the following two months reveal that the shoe inserts aided in treating this condition.  The Board is not aware of any other evidence from service that documents symptoms of left or right hallux limitus.  This evidence is sufficient to satisfy the second element of service connection.  The Veteran clearly had an in-service injury.    

However, the evidence does not show that the Veteran currently suffers from left or right hallux limitus.  

The September 2008 VA examination of the Veteran's feet revealed no hallux valgus or hallux rigidus.  The Veteran did not have any limitation with standing and walking, and he did not require any type of support with his shoes.  No hammer toes or Morton's Metatarsalgia was present.  Significantly, there was active motion in the metatarsophalangeal joint of the left and right big toes.  

X-rays taken during the VA examination of the Veteran's left foot in September 2008 revealed good bone texture with no evidence of fracture or dislocation, smooth and regular articular surfaces, well-maintained joint spaces, and no evidence of opaque foreign body or localized soft tissue swelling.  X-rays of the right foot revealed the same findings.  The examiner concluded that the feet were normal, and did not provide a diagnosis for either foot because there was "no pathology to render a diagnosis."  

In a June 2009 statement, the Veteran expressed his disagreement with the examiner's findings, again asserting that x-ray imaging was not the proper test to identify his foot conditions.  Just as with his opinions regarding his bilateral knee claim, here the Veteran gives an opinion regarding the adequacy of x-ray imaging with regards to his foot claims.  Because such a question cannot be determined by mere observation, is medically complex, and requires medical training, the Board finds the Veterans opinions as to the sufficiency of the examination tests to not constitute competent evidence.  

Also, as with the knee disability, the diagnosis of hallux limitus or other toe disability, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to having a current diagnosis related to his left and right toes, are not competent evidence.  Additionally, he has not reported a current diagnosis by a medical professional, and has not provided evidence of a diagnosis by a medical professional that relates that diagnosis to his reported symptoms.

The Board concludes that the evidence does not show that the Veteran currently suffers from either left or right hallux limitus.  The Board has considered the Veteran's statements regarding the sufficiency of the x-ray imaging and finds such testimony not competent lay evidence.  Consequently, the Board finds that the September 2008 VA examination to be the most probative evidence as to whether the Veteran has bilateral hallux limitus, and this record fails to indicate any disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The VA examiner closely examined the Veteran's feet, provided diagnostic tests, and based his findings on the results of these tests.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  He provided adequate rationale for his conclusions.  

Because there has not been a showing of a present disability of left or right hallux limitus, the preponderance of the evidence is against the Veteran's claims for entitlement for those conditions.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.C. Bilateral Pes Planus.  

The Board finds that the Veteran's bilateral pes planus was noted on entry to service, and thus, the presumption of soundness does not apply.  In the Veteran's December 1999 Report of Medical Examination for entry into active duty, mild pes planus was noted.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2014).

Cases, like this one, in which the condition is noted on entrance are governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014). 

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As the Veteran's pes planus was noted on entrance to active service, the presumption of soundness does not apply.  Therefore, the issue before the Board is whether there was an increase in the severity of the Veteran's pes planus during such service; if so, the pes planus will be considered to have been aggravated by military service unless there is a specific finding that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).

After reviewing the Veteran's statements and the relevant documents of record, the Board concludes that service connection for bilateral pes planus is not warranted, and the appeal as to this issue must be denied.  

As mentioned above, the Veteran's STRs from March reveal that the Veteran presented with bilateral hallux limitus and pes planus, these conditions leading to calluses and metatarsalgia.  The Veteran reported that he had suffered from foot pain for 3 years, but the pain had increased over the previous six weeks.  A subsequent May 2001 treatment note documents that shoe inserts had successfully treated the increased pain in the Veteran's feet.  After this series of treatment notes, the Veteran's STRs do not  document treatment for pes planus or any other foot condition.  He did note that he had a history of foot trouble in his May 2008 Report of Medical History for separation from active duty, leading the examiner to provide diagnosis of bilateral foot calluses.    

The September 2008 VA examination revealed that the Veteran's posture and gait were normal.  Examination of the feet did not reveal signs of abnormal weight-bearing or breakdown or unusual shoe wear pattern.  Specifically, the examiner noted that pes planus was not present.  Additionally, x-rays of the Veteran's feet were normal.  The Veteran complained of calluses during the VA examination, and the Board notes that the Veteran has since been granted service connection for bilateral calluses.  However, this diagnosis is irrelevant to the question of whether the Veteran's bilateral pes planus was permanently worsened during service.  


The Board concludes that the evidence of record establishes that the Veteran's pes planus did not undergo a permanent increase in severity during service.  See 38 C.F.R. § 3.306 (2014).  Treatment notes from the STRs document pes planus, but not a permanent increase in severity as any increase in pain resolved with inserts.  Hunt v. Derwinski, 1 Vet.App. 269-97 (1991) (to be considered aggravation in service the underlying condition as contrasted to the symptoms must have worsened). There is no evidence that podiatry treatment for calluses during the Veteran's service constituted a permanent increase in the severity of bilateral pes planus as this is a separate condition. Moreover, at separation no pes planus was noted.  

Significantly, the VA examination for the Veteran's pes planus, then claimed as bilateral foot valgus, was also negative for pathology for a diagnosis of pes planus.  The examiner made a specific finding that pes planus was not present.  While the Board does not take this as evidence of the Veteran not having bilateral pes planus, the Board finds this evidence to be probative of the fact that the Veteran's pes planus was not aggravated, or permanently increased in severity, during service.  

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for pes planus.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee condition is denied.  

Service connection for a left knee condition is denied.

Service connection for right hallux limitus is denied.

Service connection for left hallux limitus is denied.  

Service connection for pes planus is denied.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


